  Case: 2:17-cr-00146-ALM Doc #: 158 Filed: 03/31/20 Page: 1 of 6 PAGEID #: 2755




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,
                                                       CASE NO. 2:17-CR-146(2)
                  Plaintiff,
                                                       CHIEF JUDGE MARBLEY
           vs.

 GIFTY KUSI,

                  Defendant.


     GOVERNMENT’S OPPOSITION TO DEFENDANT GIFTY KUSI’S MOTION
           FOR PERMISSION TO RENT 3219 SULLIVANT AVENUE

          Now comes, the United States of America, by and through the undersigned counsel, and

submits this response in opposition to defendant Gifty Kusi’s Motion for Permission to Rent 3219

Sullivant Avenue. Doc. # 151. For the reasons stated below, it is not appropriate for the court to

issue an advisory decision in relation to this matter. Therefore, the defendant’s Motion should be

denied.

          A memorandum in support is attached.

                                                     Respectfully submitted,

                                                     DAVID M. DEVILLERS
                                                     United States Attorney

                                                     s/Maritsa A. Flaherty
                                                     MARITSA A. FLAHERTY (0080903)
                                                     KENNETH F. AFFELDT (0052128)
                                                     Assistant United States Attorneys
                                                     303 Marconi Boulevard, Suite 200
                                                     Columbus, Ohio 43215
                                                     Office: (614) 255-1611
                                                     Fax: (614) 469-5653
                                                     Email: Maritsa.Flaherty@usdoj.gov




                                                 1
  Case: 2:17-cr-00146-ALM Doc #: 158 Filed: 03/31/20 Page: 2 of 6 PAGEID #: 2756




                                 MEMORANDUM IN SUPPORT
   I.       Introduction

         The defendant Gifty Kusi has filed a Motion for Permission to Rent 3219 Sullivant Avenue,

Columbus, OH 43201 to an Organization Licensed by the Ohio Mental Health and Addiction

Services (OMHAS) and Accredited by the Commission on Accreditation of Rehabilitation

Facilities (CARF). Doc. # 151.

   II.      Procedural History

         The defendant Gifty Kusi was charged by way of indictment on July 6, 2017, in which

defendants Darrell Bryant and Gifty Kusi were charged with one count of Conspiracy to Commit

Health Care Fraud, in violation of 18 U.S.C. § 1349, in count 1 of the Indictment, and four counts

of Health Care Fraud, in violation of 18 U.S.C. § 1347, in counts 2 through 5 of the Indictment.

Beginning on December 3, 2018, and lasting through December 14, 2018, the government

presented numerous witnesses and exhibits at trial. On December 18, the Jury returned a verdict

convicting defendants Darrell Bryant and Gifty Kusi of Counts 1, 3, 4, and 5. The Jury acquitted

defendants Darrell Bryant and Gifty Kusi on Count 2.

         On November 26, 2019, the Court held a full day long sentencing hearing. At the

sentencing hearing, all objections to the PSR were addressed on the record. Doc. # 154. After the

sentencing hearing, the Court outlined its rulings in an Order (January 10, 2020). Doc. # 153. The

defendant Gifty Kusi was sentenced to twenty-four (24) months imprisonment to be served upon

the completion of co-defendant Darrell Bryant’s term of eighty-four (84) months of imprisonment.

Doc. # 154 PAGEID 2728-29. The defendant Kusi was also ordered to pay $3,207,491.22 in

restitution to the Ohio Medicaid Program “due immediately.” Doc. # 154 PAGEID 2730. On

December 18, 2019, Defendant filed a Motion for Permission to Rent 3219 Sullivant Avenue,


                                                 2
  Case: 2:17-cr-00146-ALM Doc #: 158 Filed: 03/31/20 Page: 3 of 6 PAGEID #: 2757




Columbus, OH 43201 to an Organization Licensed by the Ohio Mental Health and Addiction

Services (OMHAS) and Accredited by the Commission on Accreditation of Rehabilitation

Facilities (CARF). Doc. #151.



   III.       Standard of Review

          The defendant has failed to cite a legal basis for her request. Based on the defendant’s

motion it is unclear why she is requesting permission from the court to rental her property. While

the defendant does not explicitly state this, it appears defendant is requesting the court issue an

opinion as to whether the renting of the named property violates the administrative suspension

issued by the Ohio Department of Medicaid.



   IV.        Argument

          As outlined below, it is not appropriate for the court to issue an advisory decision in relation

to this matter. First, the defendant has not cited the legal basis for her request. Second, neither the

court, nor the United States Attorney’s Office is in a position to offer an advisory opinion related

to Ms. Kusi’s business dealings. Further, given the defendant’s prior conduct, there are concerns

regarding the accuracy and completeness of the information being provided to the court. Finally,

there are other matters related to the property at issue in this motion that complicate granting the

defendant’s motion.

          As this court is aware, the Ohio Medicaid program issued a suspension to Health and

Wellness Pharmacy and Health and Wellness Medical Center on September 23, 2016. The court

is also aware that after the suspension, defendants Bryant and Kusi continued the illegal operation

of an OBOT facility. Both defendants Bryant and Kusi were the de facto owners and operators of



                                                     3
  Case: 2:17-cr-00146-ALM Doc #: 158 Filed: 03/31/20 Page: 4 of 6 PAGEID #: 2758




Alexander Recovery Center (ARC) at three locations in the Southern District of Ohio. One of these

locations included the property located at 3219 Sullivant Avenue. ARC continued to bill Medicaid,

through use of Dr. Alexander’s Medicaid number, despite Bryant and Kusi’s suspension from the

Medicaid program. Dr. Alexander was used for the purposes of his name and his Medicaid number

to continue billing Medicaid in violation of law and the suspension. Employees reported Bryant

and Kusi were the owners and in control of all operations at ARC. Financial records obtained

confirmed Bryant and Kusi controlled ARC’s finances, even issuing payments to Dr. Alexander

with a memo line indicating “Medicaid.” During this time, Bryant and Kusi ran all operations,

including running operations of the clinics by a remote video monitoring system. As a result of

this conduct, defendant’s bond was revoked.

        Defendant Kusi is now requesting permission to rent 3219 Sullivant Avenue to

SperoHealth for the purposes of operating a Suboxone clinic that services “patients that have

medicare, medicaid, private insurance, and self-pay (cash).” Doc. #151 PAGEID 2517. While the

defendant does not explicitly state it, it appears the defendant is requesting permission from the

court to rent the property because of the Medicaid suspension.

        There are several reasons it is not appropriate for the court to issue an advisory decision in

relation to this matter. First, the defendant has not cited the legal basis for her request. Essentially,

defendant is requesting the court determine whether her conduct is in accordance with Medicaid

rules and regulations. This is not a matter for the court to determine, but rather a matter for

defendant Kusi to discuss with the Ohio Department of Medicaid. Neither the court, nor the United

States Attorney’s Office are in a position to issue advisory guidance to Ms. Kusi regarding her

business dealings. This is especially true, when information previously provided by defendant Kusi

was less than accurate or complete.



                                                   4
  Case: 2:17-cr-00146-ALM Doc #: 158 Filed: 03/31/20 Page: 5 of 6 PAGEID #: 2759




        Finally, there are several factors that further complicate the issuance of an opinion in this

matter. As noted in co-defendant Darrell Bryant’s Motion for Stay of Judgment Pending Appeal

or in the Alternative Motion for Stay of Judgment for a Period of Time to Resolve Civil Suits

(hereinafter Bryant’s Motion) (Doc. #150), the Sullivant Avenue property is at issue in a civil suit

between Michael Alexander and Darrell Bryant. Id. PAGEID 2511. In addition, co-defendant

Darrell Bryant stated in his Motion he is filing for bankruptcy. Id. Given the property at issue is

involved in several other civil matters, is therefore unclear what the status of this property will be

in the near future. The defendants owe $3,207,491.22 in restitution. As the United States

Attorney’s Office’s Financial Litigation Unit analyzes assets of the co-defendants, it is unclear at

this time what property or assets may be used to satisfy the judgment. For all of these reasons, we

believe it is inappropriate for the court to issue a decision granting permission to the defendant to

rent a specific property.

   V.      Conclusion

        For the reasons stated above, the defendant’s motion calls for the court to issue an advisory

opinion. Therefore, the defendant’s motion should be denied.

                                                      Respectfully submitted,

                                                      DAVID M. DEVILLERS
                                                      United States Attorney


                                                      s/Maritsa A. Flaherty
                                                      MARITSA A. FLAHERTY (0080903)
                                                      KENNETH F. AFFELDT (0052128)
                                                      Assistant United States Attorneys
                                                      303 Marconi Boulevard, Suite 200
                                                      Columbus, Ohio 43215
                                                      Office: (614) 255-1611
                                                      Fax: (614) 469-5653
                                                      Email: Maritsa.Flaherty@usdoj.gov
                                                      Email: Ken.Affeldt@usdoj.gov

                                                  5
  Case: 2:17-cr-00146-ALM Doc #: 158 Filed: 03/31/20 Page: 6 of 6 PAGEID #: 2760




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of March, 2020, a copy of the foregoing Government’s

Opposition to Defendant’s Motion to Request Permission to Rent 3219 Sullivant Avenue was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. All other parties will be served by regular U.S. Mail. Parties may access this filing

through the Court’s system.

                                                        s/Maritsa A. Flaherty
                                                        MARITSA A. FLAHERTY (0080903)
                                                        Assistant United States Attorney




                                                   6
